UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


OMAR MOHAMMED KHALIFH, et al.,    :
                                  :
          Petitioners,            :
                                  :
     v.                           : Civil Action No. 05-1189 (JR)
                                  :
BARACK OBAMA, et al.,             :
                                  :
          Respondents.            :


                                ORDER

          Upon review of Petitioner’s motion for discovery and

Respondents’ opposition, requests 3, 6, and 7 are denied, and

requests 1, 2, 4, and 5 are denied without prejudice to a further

motion filed with or after Petitioner’s traverse, showing that,

for specified reasons, Petitioner cannot present facts essential

to justify his traverse.

          As agreed upon at the April 6, 2009 hearing, Petitioner

will file his traverse by May 27, 2009.

          It is SO ORDERED.




                                 JAMES ROBERTSON
                           United States District Judge